        Case 18-65855-sms      Doc 23 Filed 11/20/18 Entered 11/20/18 14:52:43            Desc
                             Dismissal for 2nd Installment Page 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                                   Northern District of Georgia
                                        Atlanta Division


In    Debtor(s)
Re:   Michael Garner                                          Case No.: 18−65855−sms
                                                              Chapter: 7




       ORDER OF DISMISSAL FOR FAILURE TO PAY FILING FEES


       On Sept. 24, 2018, the Court entered an order authorizing Debtor or Debtors (hereinafter
"Debtor") to pay the filing fee in installments, provided that Debtor paid the initial filing fee
installment in full; paid the second filing fee installment payment within 30 days of the date the
petition was filed; and paid the final filing fee installment payment within 60 days of the date the
petition was filed. Debtor failed to pay timely
      the second filing fee installment.
Debtor was notified of this deficiency and allowed additional time to make the payment.
      The Debtor failed to pay timely the required filing fee installment. Accordingly, it is
      ORDERED that the above−styled case is dismissed.
      The Clerk is directed to serve a copy of this Order on Debtor, Debtor's Counsel, any
Trustee, and all creditors.
  SO ORDERED, on November 20, 2018 .




                                                              Sage M. Sigler
Form 3061113                                                  United States Bankruptcy Judge
